The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 11, 2014

                                      No. 04-13-00530-CR

                                     Oscar David PARDO,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5260
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on March 10, 2014. See TEX. R. APP. P.
38.6(a). We granted Appellant’s first motion for extension of time to file the brief until April 9,
2014. On the brief due date, Appellant filed a second motion for extension of time to file the
brief until May 9, 2014, for a total extension of sixty-two days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than May 9,
2014. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
         If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).
                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court